       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 1 of 974




CWASHAR0000001
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 2 of 974




CWASHAR0000002
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 3 of 974




CWASHAR0000003
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 4 of 974




CWASHAR0000004
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 5 of 974




CWASHAR0000005
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 6 of 974




CWASHAR0000006
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 7 of 974




CWASHAR0000007
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 8 of 974




CWASHAR0000008
       Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 9 of 974




CWASHAR0000009
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 10 of 974




CWASHAR0000010
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 11 of 974




CWASHAR0000011
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 12 of 974




CWASHAR0000012
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 13 of 974




CWASHAR0000013
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 14 of 974




CWASHAR0000014
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 15 of 974




CWASHAR0000015
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 16 of 974




CWASHAR0000016
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 17 of 974




CWASHAR0000017
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 18 of 974




CWASHAR0000018
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 19 of 974




CWASHAR0000019
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 20 of 974




CWASHAR0000020
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 21 of 974




CWASHAR0000021
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 22 of 974




CWASHAR0000022
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 23 of 974




CWASHAR0000023
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 24 of 974




CWASHAR0000024
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 25 of 974




CWASHAR0000025
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 26 of 974




CWASHAR0000026
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 27 of 974




CWASHAR0000027
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 28 of 974




CWASHAR0000028
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 29 of 974




CWASHAR0000029
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 30 of 974




CWASHAR0000031
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 31 of 974




CWASHAR0000032
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 32 of 974




CWASHAR0000033
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 33 of 974




CWASHAR0000034
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 34 of 974




CWASHAR0000035
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 35 of 974




CWASHAR0000036
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 36 of 974




CWASHAR0000037
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 37 of 974




CWASHAR0000038
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 38 of 974




CWASHAR0000039
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 39 of 974




CWASHAR0000040
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 40 of 974




CWASHAR0000041
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 41 of 974




CWASHAR0000042
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 42 of 974




CWASHAR0000043
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 43 of 974




CWASHAR0000044
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 44 of 974




CWASHAR0000045
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 45 of 974




CWASHAR0000046
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 46 of 974




CWASHAR0000047
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 47 of 974




CWASHAR0000048
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 48 of 974




CWASHAR0000049
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 49 of 974




CWASHAR0000050
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 50 of 974




CWASHAR0000051
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 51 of 974




CWASHAR0000052
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 52 of 974




CWASHAR0000053
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 53 of 974




CWASHAR0000054
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 54 of 974




CWASHAR0000055
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 55 of 974




CWASHAR0000056
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 56 of 974




CWASHAR0000057
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 57 of 974




CWASHAR0000058
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 58 of 974




CWASHAR0000059
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 59 of 974




CWASHAR0000060
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 60 of 974




CWASHAR0000061
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 61 of 974




CWASHAR0000062
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 62 of 974




CWASHAR0000063
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 63 of 974




CWASHAR0000064
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 64 of 974




CWASHAR0000065
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 65 of 974




CWASHAR0000066
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 66 of 974




CWASHAR0000067
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 67 of 974




CWASHAR0000068
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 68 of 974




CWASHAR0000069
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 69 of 974




CWASHAR0000070
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 70 of 974




CWASHAR0000071
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 71 of 974




CWASHAR0000072
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 72 of 974




CWASHAR0000073
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 73 of 974




CWASHAR0000074
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 74 of 974




CWASHAR0000075
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 75 of 974




CWASHAR0000076
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 76 of 974




CWASHAR0000077
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 77 of 974




CWASHAR0000078
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 78 of 974




CWASHAR0000079
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 79 of 974




CWASHAR0000080
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 80 of 974




CWASHAR0000081
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 81 of 974




CWASHAR0000082
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 82 of 974




CWASHAR0000083
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 83 of 974




CWASHAR0000084
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 84 of 974




CWASHAR0000085
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 85 of 974




CWASHAR0000086
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 86 of 974




CWASHAR0000087
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 87 of 974




CWASHAR0000088
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 88 of 974




CWASHAR0000089
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 89 of 974




CWASHAR0000090
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 90 of 974




CWASHAR0000091
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 91 of 974




CWASHAR0000092
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 92 of 974




CWASHAR0000093
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 93 of 974




CWASHAR0000094
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 94 of 974




CWASHAR0000095
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 95 of 974




CWASHAR0000096
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 96 of 974




CWASHAR0000097
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 97 of 974




CWASHAR0000098
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 98 of 974




CWASHAR0000099
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 99 of 974




CWASHAR0000100
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 100 of 974




CWASHAR0000101
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 101 of 974




CWASHAR0000102
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 102 of 974




CWASHAR0000103
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 103 of 974




CWASHAR0000104
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 104 of 974




CWASHAR0000105
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 105 of 974




CWASHAR0000106
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 106 of 974




CWASHAR0000107
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 107 of 974




CWASHAR0000108
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 108 of 974




CWASHAR0000109
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 109 of 974




CWASHAR0000110
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 110 of 974




CWASHAR0000111
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 111 of 974




CWASHAR0000112
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 112 of 974




CWASHAR0000113
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 113 of 974




CWASHAR0000114
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 114 of 974




CWASHAR0000115
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 115 of 974




CWASHAR0000116
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 116 of 974




CWASHAR0000117
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 117 of 974




CWASHAR0000118
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 118 of 974




CWASHAR0000119
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 119 of 974




CWASHAR0000120
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 120 of 974




CWASHAR0000121
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 121 of 974




CWASHAR0000122
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 122 of 974




CWASHAR0000123
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 123 of 974




CWASHAR0000124
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 124 of 974




CWASHAR0000125
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 125 of 974




CWASHAR0000126
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 126 of 974




CWASHAR0000127
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 127 of 974




CWASHAR0000128
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 128 of 974




CWASHAR0000129
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 129 of 974




CWASHAR0000130
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 130 of 974




CWASHAR0000131
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 131 of 974




CWASHAR0000132
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 132 of 974




CWASHAR0000133
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 133 of 974




CWASHAR0000134
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 134 of 974




CWASHAR0000135
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 135 of 974




CWASHAR0000136
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 136 of 974




CWASHAR0000137
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 137 of 974




CWASHAR0000138
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 138 of 974




CWASHAR0000139
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 139 of 974




CWASHAR0000140
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 140 of 974




CWASHAR0000141
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 141 of 974




CWASHAR0000142
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 142 of 974




CWASHAR0000143
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 143 of 974




CWASHAR0000144
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 144 of 974




CWASHAR0000145
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 145 of 974




CWASHAR0000146
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 146 of 974




CWASHAR0000147
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 147 of 974




CWASHAR0000148
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 148 of 974




CWASHAR0000149
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 149 of 974




CWASHAR0000150
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 150 of 974




CWASHAR0000151
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 151 of 974




CWASHAR0000152
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 152 of 974




CWASHAR0000153
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 153 of 974




CWASHAR0000154
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 154 of 974




CWASHAR0000155
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 155 of 974




CWASHAR0000156
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 156 of 974




CWASHAR0000157
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 157 of 974




CWASHAR0000158
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 158 of 974




CWASHAR0000159
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 159 of 974




CWASHAR0000160
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 160 of 974




CWASHAR0000161
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 161 of 974




CWASHAR0000162
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 162 of 974




CWASHAR0000163
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 163 of 974




CWASHAR0000164
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 164 of 974




CWASHAR0000165
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 165 of 974




CWASHAR0000166
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 166 of 974




CWASHAR0000167
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 167 of 974




CWASHAR0000168
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 168 of 974




CWASHAR0000169
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 169 of 974




CWASHAR0000170
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 170 of 974




CWASHAR0000171
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 171 of 974




CWASHAR0000172
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 172 of 974




CWASHAR0000173
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 173 of 974




CWASHAR0000174
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 174 of 974




CWASHAR0000175
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 175 of 974




CWASHAR0000176
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 176 of 974




CWASHAR0000177
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 177 of 974




CWASHAR0000178
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 178 of 974




CWASHAR0000179
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 179 of 974




CWASHAR0000180
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 180 of 974




CWASHAR0000181
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 181 of 974




CWASHAR0000182
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 182 of 974




CWASHAR0000183
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 183 of 974




CWASHAR0000184
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 184 of 974




CWASHAR0000185
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 185 of 974




CWASHAR0000186
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 186 of 974




CWASHAR0000187
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 187 of 974




CWASHAR0000188
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 188 of 974




CWASHAR0000189
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 189 of 974




CWASHAR0000190
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 190 of 974




CWASHAR0000191
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 191 of 974




CWASHAR0000192
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 192 of 974




CWASHAR0000193
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 193 of 974




CWASHAR0000194
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 194 of 974




CWASHAR0000195
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 195 of 974




CWASHAR0000196
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 196 of 974




CWASHAR0000197
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 197 of 974




CWASHAR0000198
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 198 of 974




CWASHAR0000199
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 199 of 974




CWASHAR0000200
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 200 of 974




CWASHAR0000201
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 201 of 974




CWASHAR0000202
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 202 of 974




CWASHAR0000203
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 203 of 974




CWASHAR0000204
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 204 of 974




CWASHAR0000205
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 205 of 974




CWASHAR0000206
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 206 of 974




CWASHAR0000207
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 207 of 974




CWASHAR0000208
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 208 of 974




CWASHAR0000209
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 209 of 974




CWASHAR0000210
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 210 of 974




CWASHAR0000211
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 211 of 974




CWASHAR0000212
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 212 of 974




CWASHAR0000213
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 213 of 974




CWASHAR0000214
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 214 of 974




CWASHAR0000215
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 215 of 974




CWASHAR0000216
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 216 of 974




CWASHAR0000217
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 217 of 974




CWASHAR0000218
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 218 of 974




CWASHAR0000219
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 219 of 974




CWASHAR0000220
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 220 of 974




CWASHAR0000221
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 221 of 974




CWASHAR0000222
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 222 of 974




CWASHAR0000223
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 223 of 974




CWASHAR0000224
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 224 of 974




CWASHAR0000225
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 225 of 974




CWASHAR0000226
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 226 of 974




CWASHAR0000227
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 227 of 974




CWASHAR0000228
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 228 of 974




CWASHAR0000229
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 229 of 974




CWASHAR0000230
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 230 of 974




CWASHAR0000231
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 231 of 974




CWASHAR0000232
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 232 of 974




CWASHAR0000233
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 233 of 974




CWASHAR0000234
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 234 of 974




CWASHAR0000235
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 235 of 974




CWASHAR0000236
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 236 of 974




CWASHAR0000237
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 237 of 974




CWASHAR0000238
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 238 of 974




CWASHAR0000239
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 239 of 974




CWASHAR0000240
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 240 of 974




CWASHAR0000241
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 241 of 974




CWASHAR0000242
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 242 of 974




CWASHAR0000243
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 243 of 974




CWASHAR0000244
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 244 of 974




CWASHAR0000245
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 245 of 974




CWASHAR0000246
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 246 of 974




CWASHAR0000247
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 247 of 974




CWASHAR0000248
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 248 of 974




CWASHAR0000249
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 249 of 974




CWASHAR0000250
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 250 of 974




CWASHAR0000251
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 251 of 974




CWASHAR0000252
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 252 of 974




CWASHAR0000253
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 253 of 974




CWASHAR0000254
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 254 of 974




CWASHAR0000255
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 255 of 974




CWASHAR0000256
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 256 of 974




CWASHAR0000257
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 257 of 974




CWASHAR0000258
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 258 of 974




CWASHAR0000259
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 259 of 974




CWASHAR0000260
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 260 of 974




CWASHAR0000261
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 261 of 974




CWASHAR0000262
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 262 of 974




CWASHAR0000263
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 263 of 974




CWASHAR0000264
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 264 of 974




CWASHAR0000265
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 265 of 974




CWASHAR0000266
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 266 of 974




CWASHAR0000267
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 267 of 974




CWASHAR0000268
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 268 of 974




CWASHAR0000269
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 269 of 974




CWASHAR0000270
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 270 of 974




CWASHAR0000271
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 271 of 974




CWASHAR0000272
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 272 of 974




CWASHAR0000273
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 273 of 974




CWASHAR0000274
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 274 of 974




CWASHAR0000275
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 275 of 974




CWASHAR0000276
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 276 of 974




CWASHAR0000277
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 277 of 974




CWASHAR0000278
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 278 of 974




CWASHAR0000279
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 279 of 974




CWASHAR0000280
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 280 of 974




CWASHAR0000281
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 281 of 974




CWASHAR0000282
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 282 of 974




CWASHAR0000283
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 283 of 974




CWASHAR0000284
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 284 of 974




CWASHAR0000285
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 285 of 974




CWASHAR0000286
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 286 of 974




CWASHAR0000287
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 287 of 974




CWASHAR0000288
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 288 of 974




CWASHAR0000289
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 289 of 974




CWASHAR0000290
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 290 of 974




CWASHAR0000291
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 291 of 974




CWASHAR0000292
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 292 of 974




CWASHAR0000293
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 293 of 974




CWASHAR0000294
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 294 of 974




CWASHAR0000295
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 295 of 974




CWASHAR0000296
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 296 of 974




CWASHAR0000297
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 297 of 974




CWASHAR0000298
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 298 of 974




CWASHAR0000299
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 299 of 974




CWASHAR0000300
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 300 of 974




CWASHAR0000301
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 301 of 974




CWASHAR0000302
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 302 of 974




CWASHAR0000303
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 303 of 974




CWASHAR0000304
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 304 of 974




CWASHAR0000305
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 305 of 974




CWASHAR0000306
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 306 of 974




CWASHAR0000307
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 307 of 974




CWASHAR0000308
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 308 of 974




CWASHAR0000309
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 309 of 974




CWASHAR0000310
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 310 of 974




CWASHAR0000311
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 311 of 974




CWASHAR0000312
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 312 of 974




CWASHAR0000313
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 313 of 974




CWASHAR0000314
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 314 of 974




CWASHAR0000315
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 315 of 974




CWASHAR0000316
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 316 of 974




CWASHAR0000317
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 317 of 974




CWASHAR0000318
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 318 of 974




CWASHAR0000319
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 319 of 974




CWASHAR0000320
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 320 of 974




CWASHAR0000321
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 321 of 974




CWASHAR0000322
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 322 of 974




CWASHAR0000323
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 323 of 974




CWASHAR0000324
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 324 of 974




CWASHAR0000325
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 325 of 974




CWASHAR0000326
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 326 of 974




CWASHAR0000327
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 327 of 974




CWASHAR0000328
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 328 of 974




CWASHAR0000329
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 329 of 974




CWASHAR0000330
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 330 of 974




CWASHAR0000331
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 331 of 974




CWASHAR0000332
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 332 of 974




CWASHAR0000333
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 333 of 974




CWASHAR0000334
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 334 of 974




CWASHAR0000335
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 335 of 974




CWASHAR0000336
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 336 of 974




CWASHAR0000337
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 337 of 974




CWASHAR0000338
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 338 of 974




CWASHAR0000339
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 339 of 974




CWASHAR0000340
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 340 of 974




CWASHAR0000341
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 341 of 974




CWASHAR0000342
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 342 of 974




CWASHAR0000343
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 343 of 974




CWASHAR0000344
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 344 of 974




CWASHAR0000345
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 345 of 974




CWASHAR0000346
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 346 of 974




CWASHAR0000347
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 347 of 974




CWASHAR0000348
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 348 of 974




CWASHAR0000349
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 349 of 974




CWASHAR0000350
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 350 of 974




CWASHAR0000351
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 351 of 974




CWASHAR0000352
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 352 of 974




CWASHAR0000353
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 353 of 974




CWASHAR0000354
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 354 of 974




CWASHAR0000355
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 355 of 974




CWASHAR0000356
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 356 of 974




CWASHAR0000357
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 357 of 974




CWASHAR0000358
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 358 of 974




CWASHAR0000359
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 359 of 974




CWASHAR0000360
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 360 of 974




CWASHAR0000361
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 361 of 974




CWASHAR0000362
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 362 of 974




CWASHAR0000363
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 363 of 974




CWASHAR0000364
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 364 of 974




CWASHAR0000365
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 365 of 974




CWASHAR0000366
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 366 of 974




CWASHAR0000367
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 367 of 974




CWASHAR0000368
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 368 of 974




CWASHAR0000369
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 369 of 974




CWASHAR0000370
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 370 of 974




CWASHAR0000371
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 371 of 974




CWASHAR0000372
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 372 of 974




CWASHAR0000373
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 373 of 974




CWASHAR0000374
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 374 of 974




CWASHAR0000375
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 375 of 974




CWASHAR0000376
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 376 of 974




CWASHAR0000377
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 377 of 974




CWASHAR0000378
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 378 of 974




CWASHAR0000379
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 379 of 974




CWASHAR0000380
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 380 of 974




CWASHAR0000381
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 381 of 974




CWASHAR0000382
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 382 of 974




CWASHAR0000383
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 383 of 974




CWASHAR0000384
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 384 of 974




CWASHAR0000385
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 385 of 974




CWASHAR0000386
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 386 of 974




CWASHAR0000387
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 387 of 974




CWASHAR0000388
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 388 of 974




CWASHAR0000389
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 389 of 974




CWASHAR0000390
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 390 of 974




CWASHAR0000391
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 391 of 974




CWASHAR0000392
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 392 of 974




CWASHAR0000393
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 393 of 974




CWASHAR0000394
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 394 of 974




CWASHAR0000395
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 395 of 974




CWASHAR0000396
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 396 of 974




CWASHAR0000397
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 397 of 974




CWASHAR0000398
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 398 of 974




CWASHAR0000399
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 399 of 974




CWASHAR0000400
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 400 of 974




CWASHAR0000401
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 401 of 974




CWASHAR0000402
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 402 of 974




CWASHAR0000403
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 403 of 974




CWASHAR0000404
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 404 of 974




CWASHAR0000405
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 405 of 974




CWASHAR0000406
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 406 of 974




CWASHAR0000407
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 407 of 974




CWASHAR0000408
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 408 of 974




CWASHAR0000409
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 409 of 974




CWASHAR0000410
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 410 of 974




CWASHAR0000411
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 411 of 974




CWASHAR0000412
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 412 of 974




CWASHAR0000413
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 413 of 974




CWASHAR0000414
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 414 of 974




CWASHAR0000415
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 415 of 974




CWASHAR0000416
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 416 of 974




CWASHAR0000417
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 417 of 974




CWASHAR0000418
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 418 of 974




CWASHAR0000419
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 419 of 974




CWASHAR0000420
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 420 of 974




CWASHAR0000421
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 421 of 974




CWASHAR0000422
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 422 of 974




CWASHAR0000423
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 423 of 974




CWASHAR0000424
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 424 of 974




CWASHAR0000425
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 425 of 974




CWASHAR0000426
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 426 of 974




CWASHAR0000427
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 427 of 974




CWASHAR0000428
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 428 of 974




CWASHAR0000429
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 429 of 974




CWASHAR0000430
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 430 of 974




CWASHAR0000431
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 431 of 974




CWASHAR0000432
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 432 of 974




CWASHAR0000433
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 433 of 974




CWASHAR0000434
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 434 of 974




CWASHAR0000435
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 435 of 974




CWASHAR0000436
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 436 of 974




CWASHAR0000437
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 437 of 974




CWASHAR0000438
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 438 of 974




CWASHAR0000439
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 439 of 974




CWASHAR0000440
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 440 of 974




CWASHAR0000441
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 441 of 974




CWASHAR0000442
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 442 of 974




CWASHAR0000443
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 443 of 974




CWASHAR0000444
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 444 of 974




CWASHAR0000445
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 445 of 974




CWASHAR0000446
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 446 of 974




CWASHAR0000447
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 447 of 974




CWASHAR0000448
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 448 of 974




CWASHAR0000449
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 449 of 974




CWASHAR0000450
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 450 of 974




CWASHAR0000451
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 451 of 974




CWASHAR0000452
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 452 of 974




CWASHAR0000453
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 453 of 974




CWASHAR0000454
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 454 of 974




CWASHAR0000455
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 455 of 974




CWASHAR0000456
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 456 of 974




CWASHAR0000457
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 457 of 974




CWASHAR0000458
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 458 of 974




CWASHAR0000459
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 459 of 974




CWASHAR0000460
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 460 of 974




CWASHAR0000461
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 461 of 974




CWASHAR0000462
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 462 of 974




CWASHAR0000463
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 463 of 974




CWASHAR0000464
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 464 of 974




CWASHAR0000465
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 465 of 974




CWASHAR0000466
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 466 of 974




CWASHAR0000467
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 467 of 974




CWASHAR0000468
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 468 of 974




CWASHAR0000469
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 469 of 974




CWASHAR0000470
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 470 of 974




CWASHAR0000471
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 471 of 974




CWASHAR0000472
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 472 of 974




CWASHAR0000473
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 473 of 974




CWASHAR0000474
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 474 of 974




CWASHAR0000475
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 475 of 974




CWASHAR0000476
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 476 of 974




CWASHAR0000477
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 477 of 974




CWASHAR0000478
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 478 of 974




CWASHAR0000479
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 479 of 974




CWASHAR0000480
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 480 of 974




CWASHAR0000481
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 481 of 974




CWASHAR0000482
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 482 of 974




CWASHAR0000483
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 483 of 974




CWASHAR0000484
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 484 of 974




CWASHAR0000485
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 485 of 974




CWASHAR0000486
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 486 of 974




CWASHAR0000487
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 487 of 974




CWASHAR0000488
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 488 of 974




CWASHAR0000489
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 489 of 974




CWASHAR0000490
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 490 of 974




CWASHAR0000491
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 491 of 974




CWASHAR0000492
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 492 of 974




CWASHAR0000493
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 493 of 974




CWASHAR0000494
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 494 of 974




CWASHAR0000495
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 495 of 974




CWASHAR0000496
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 496 of 974




CWASHAR0000497
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 497 of 974




CWASHAR0000498
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 498 of 974




CWASHAR0000499
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 499 of 974




CWASHAR0000500
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 500 of 974




CWASHAR0000501
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 501 of 974




CWASHAR0000502
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 502 of 974




CWASHAR0000503
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 503 of 974




CWASHAR0000504
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 504 of 974




CWASHAR0000505
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 505 of 974




CWASHAR0000506
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 506 of 974




CWASHAR0000507
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 507 of 974




CWASHAR0000508
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 508 of 974




CWASHAR0000509
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 509 of 974




CWASHAR0000510
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 510 of 974




CWASHAR0000511
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 511 of 974




CWASHAR0000512
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 512 of 974




CWASHAR0000513
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 513 of 974




CWASHAR0000514
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 514 of 974




CWASHAR0000515
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 515 of 974




CWASHAR0000516
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 516 of 974




CWASHAR0000517
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 517 of 974




CWASHAR0000518
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 518 of 974




CWASHAR0000519
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 519 of 974




CWASHAR0000520
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 520 of 974




CWASHAR0000521
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 521 of 974




CWASHAR0000522
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 522 of 974




CWASHAR0000523
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 523 of 974




CWASHAR0000524
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 524 of 974




CWASHAR0000525
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 525 of 974




CWASHAR0000526
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 526 of 974




CWASHAR0000527
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 527 of 974




CWASHAR0000528
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 528 of 974




CWASHAR0000529
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 529 of 974




CWASHAR0000530
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 530 of 974




CWASHAR0000531
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 531 of 974




CWASHAR0000532
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 532 of 974




CWASHAR0000533
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 533 of 974




CWASHAR0000534
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 534 of 974




CWASHAR0000535
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 535 of 974




CWASHAR0000536
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 536 of 974




CWASHAR0000537
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 537 of 974




CWASHAR0000538
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 538 of 974




CWASHAR0000539
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 539 of 974




CWASHAR0000540
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 540 of 974




CWASHAR0000541
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 541 of 974




CWASHAR0000542
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 542 of 974




CWASHAR0000543
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 543 of 974




CWASHAR0000544
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 544 of 974




CWASHAR0000545
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 545 of 974




CWASHAR0000546
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 546 of 974




CWASHAR0000547
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 547 of 974




CWASHAR0000548
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 548 of 974




CWASHAR0000549
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 549 of 974




CWASHAR0000550
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 550 of 974




CWASHAR0000551
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 551 of 974




CWASHAR0000552
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 552 of 974




CWASHAR0000553
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 553 of 974




CWASHAR0000554
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 554 of 974




CWASHAR0000555
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 555 of 974




CWASHAR0000556
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 556 of 974




CWASHAR0000557
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 557 of 974




CWASHAR0000558
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 558 of 974




CWASHAR0000559
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 559 of 974




CWASHAR0000560
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 560 of 974




CWASHAR0000561
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 561 of 974




CWASHAR0000562
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 562 of 974




CWASHAR0000563
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 563 of 974




CWASHAR0000564
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 564 of 974




CWASHAR0000565
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 565 of 974




CWASHAR0000566
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 566 of 974




CWASHAR0000567
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 567 of 974




CWASHAR0000568
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 568 of 974




CWASHAR0000569
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 569 of 974




CWASHAR0000570
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 570 of 974




CWASHAR0000571
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 571 of 974




CWASHAR0000572
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 572 of 974




CWASHAR0000573
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 573 of 974




CWASHAR0000574
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 574 of 974




CWASHAR0000575
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 575 of 974




CWASHAR0000576
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 576 of 974




CWASHAR0000577
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 577 of 974




CWASHAR0000578
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 578 of 974




CWASHAR0000579
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 579 of 974




CWASHAR0000580
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 580 of 974




CWASHAR0000581
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 581 of 974




CWASHAR0000582
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 582 of 974




CWASHAR0000583
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 583 of 974




CWASHAR0000584
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 584 of 974




CWASHAR0000585
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 585 of 974




CWASHAR0000586
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 586 of 974




CWASHAR0000587
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 587 of 974




CWASHAR0000588
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 588 of 974




CWASHAR0000589
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 589 of 974




CWASHAR0000590
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 590 of 974




CWASHAR0000591
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 591 of 974




CWASHAR0000592
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 592 of 974




CWASHAR0000593
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 593 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 594 of 974




CWASHAR0000595
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 595 of 974
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 596 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 597 of 974




CWASHAR0000598
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 598 of 974
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 599 of 974
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 600 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 601 of 974




CWASHAR0000602
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 602 of 974
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 603 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 604 of 974




CWASHAR0000605
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 605 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 606 of 974




CWASHAR0000607
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 607 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 608 of 974




CWASHAR0000609
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 609 of 974
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 610 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 611 of 974




CWASHAR0000612
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 612 of 974




CWASHAR0000613
Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 613 of 974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 614 of 974




CWASHAR0000615
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 615 of 974




CWASHAR0000616
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 616 of 974




CWASHAR0000617
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 617 of 974




CWASHAR0000618
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 618 of 974




CWASHAR0000619
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 619 of 974




CWASHAR0000620
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 620 of 974




CWASHAR0000621
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 621 of 974




CWASHAR0000622
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 622 of 974




CWASHAR0000623
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 623 of 974




CWASHAR0000624
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 624 of 974




CWASHAR0000625
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 625 of 974




CWASHAR0000626
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 626 of 974




CWASHAR0000627
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 627 of 974




CWASHAR0000628
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 628 of 974




CWASHAR0000629
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 629 of 974




CWASHAR0000630
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 630 of 974




CWASHAR0000631
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 631 of 974




CWASHAR0000632
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 632 of 974




CWASHAR0000633
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 633 of 974




CWASHAR0000634
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 634 of 974




CWASHAR0000635
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 635 of 974




CWASHAR0000636
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 636 of 974




CWASHAR0000637
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 637 of 974




CWASHAR0000638
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 638 of 974




CWASHAR0000639
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 639 of 974




CWASHAR0000640
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 640 of 974




CWASHAR0000641
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 641 of 974




CWASHAR0000642
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 642 of 974




CWASHAR0000643
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 643 of 974




CWASHAR0000644
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 644 of 974




CWASHAR0000645
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 645 of 974




CWASHAR0000646
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 646 of 974




CWASHAR0000647
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 647 of 974




CWASHAR0000648
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 648 of 974




CWASHAR0000649
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 649 of 974




CWASHAR0000650
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 650 of 974




CWASHAR0000651
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 651 of 974




CWASHAR0000652
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 652 of 974




CWASHAR0000653
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 653 of 974




CWASHAR0000654
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 654 of 974




CWASHAR0000655
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 655 of 974




CWASHAR0000656
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 656 of 974




CWASHAR0000657
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 657 of 974




CWASHAR0000658
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 658 of 974




CWASHAR0000659
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 659 of 974




CWASHAR0000660
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 660 of 974




CWASHAR0000661
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 661 of 974




CWASHAR0000662
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 662 of 974




CWASHAR0000663
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 663 of 974




CWASHAR0000664
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 664 of 974




CWASHAR0000665
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 665 of 974




CWASHAR0000666
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 666 of 974




CWASHAR0000667
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 667 of 974




CWASHAR0000668
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 668 of 974




CWASHAR0000669
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 669 of 974




CWASHAR0000670
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 670 of 974




CWASHAR0000671
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 671 of 974




CWASHAR0000672
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 672 of 974




CWASHAR0000673
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 673 of 974




CWASHAR0000674
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 674 of 974




CWASHAR0000675
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 675 of 974




CWASHAR0000676
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 676 of 974




CWASHAR0000677
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 677 of 974




CWASHAR0000678
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 678 of 974




CWASHAR0000679
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 679 of 974




CWASHAR0000680
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 680 of 974




CWASHAR0000681
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 681 of 974




CWASHAR0000682
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 682 of 974




CWASHAR0000683
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 683 of 974




CWASHAR0000684
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 684 of 974




CWASHAR0000685
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 685 of 974




CWASHAR0000686
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 686 of 974




CWASHAR0000687
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 687 of 974




CWASHAR0000688
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 688 of 974




CWASHAR0000689
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 689 of 974




CWASHAR0000690
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 690 of 974




CWASHAR0000691
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 691 of 974




CWASHAR0000692
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 692 of 974




CWASHAR0000693
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 693 of 974




CWASHAR0000694
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 694 of 974




CWASHAR0000695
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 695 of 974




CWASHAR0000696
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 696 of 974




CWASHAR0000697
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 697 of 974




CWASHAR0000698
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 698 of 974




CWASHAR0000699
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 699 of 974




CWASHAR0000700
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 700 of 974




CWASHAR0000701
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 701 of 974




CWASHAR0000702
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 702 of 974




CWASHAR0000703
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 703 of 974




CWASHAR0000704
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 704 of 974




CWASHAR0000705
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 705 of 974




CWASHAR0000706
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 706 of 974




CWASHAR0000707
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 707 of 974




CWASHAR0000708
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 708 of 974




CWASHAR0000709
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 709 of 974




CWASHAR0000710
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 710 of 974




CWASHAR0000711
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 711 of 974




CWASHAR0000712
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 712 of 974




CWASHAR0000713
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 713 of 974




CWASHAR0000714
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 714 of 974




CWASHAR0000715
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 715 of 974




CWASHAR0000716
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 716 of 974




CWASHAR0000717
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 717 of 974




CWASHAR0000718
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 718 of 974




CWASHAR0000719
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 719 of 974




CWASHAR0000720
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 720 of 974




CWASHAR0000721
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 721 of 974




CWASHAR0000722
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 722 of 974




CWASHAR0000723
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 723 of 974




CWASHAR0000724
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 724 of 974




CWASHAR0000725
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 725 of 974




CWASHAR0000726
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 726 of 974




CWASHAR0000727
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 727 of 974




CWASHAR0000728
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 728 of 974




CWASHAR0000729
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 729 of 974




CWASHAR0000730
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 730 of 974




CWASHAR0000731
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 731 of 974




CWASHAR0000732
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 732 of 974




CWASHAR0000733
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 733 of 974




CWASHAR0000734
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 734 of 974




CWASHAR0000735
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 735 of 974




CWASHAR0000736
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 736 of 974




CWASHAR0000737
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 737 of 974




CWASHAR0000738
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 738 of 974




CWASHAR0000739
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 739 of 974




CWASHAR0000740
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 740 of 974




CWASHAR0000741
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 741 of 974




CWASHAR0000742
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 742 of 974




CWASHAR0000743
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 743 of 974




CWASHAR0000744
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 744 of 974




CWASHAR0000745
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 745 of 974




CWASHAR0000746
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 746 of 974




CWASHAR0000747
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 747 of 974




CWASHAR0000748
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 748 of 974




CWASHAR0000749
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 749 of 974




CWASHAR0000750
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 750 of 974




CWASHAR0000751
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 751 of 974




CWASHAR0000752
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 752 of 974




CWASHAR0000753
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 753 of 974




CWASHAR0000754
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 754 of 974




CWASHAR0000755
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 755 of 974




CWASHAR0000756
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 756 of 974




CWASHAR0000757
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 757 of 974




CWASHAR0000758
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 758 of 974




CWASHAR0000759
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 759 of 974




CWASHAR0000760
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 760 of 974




CWASHAR0000761
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 761 of 974




CWASHAR0000762
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 762 of 974




CWASHAR0000763
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 763 of 974




CWASHAR0000764
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 764 of 974




CWASHAR0000765
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 765 of 974




CWASHAR0000766
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 766 of 974




CWASHAR0000767
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 767 of 974




CWASHAR0000768
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 768 of 974




CWASHAR0000769
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 769 of 974




CWASHAR0000770
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 770 of 974




CWASHAR0000771
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 771 of 974




CWASHAR0000772
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 772 of 974




CWASHAR0000773
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 773 of 974




CWASHAR0000774
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 774 of 974




CWASHAR0000775
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 775 of 974




CWASHAR0000776
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 776 of 974




CWASHAR0000777
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 777 of 974




CWASHAR0000778
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 778 of 974




CWASHAR0000779
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 779 of 974




CWASHAR0000780
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 780 of 974




CWASHAR0000781
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 781 of 974




CWASHAR0000782
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 782 of 974




CWASHAR0000783
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 783 of 974




CWASHAR0000784
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 784 of 974




CWASHAR0000785
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 785 of 974




CWASHAR0000786
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 786 of 974




CWASHAR0000787
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 787 of 974




CWASHAR0000788
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 788 of 974




CWASHAR0000789
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 789 of 974




CWASHAR0000790
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 790 of 974




CWASHAR0000791
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 791 of 974




CWASHAR0000792
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 792 of 974




CWASHAR0000793
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 793 of 974




CWASHAR0000794
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 794 of 974




CWASHAR0000795
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 795 of 974




CWASHAR0000796
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 796 of 974




CWASHAR0000797
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 797 of 974




CWASHAR0000798
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 798 of 974




CWASHAR0000799
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 799 of 974




CWASHAR0000800
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 800 of 974




CWASHAR0000801
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 801 of 974




CWASHAR0000802
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 802 of 974




CWASHAR0000803
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 803 of 974




CWASHAR0000804
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 804 of 974




CWASHAR0000805
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 805 of 974




CWASHAR0000806
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 806 of 974




CWASHAR0000807
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 807 of 974




CWASHAR0000808
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 808 of 974




CWASHAR0000809
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 809 of 974




CWASHAR0000810
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 810 of 974




CWASHAR0000811
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 811 of 974




CWASHAR0000812
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 812 of 974




CWASHAR0000813
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 813 of 974




CWASHAR0000814
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 814 of 974




CWASHAR0000815
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 815 of 974




CWASHAR0000816
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 816 of 974




CWASHAR0000817
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 817 of 974




CWASHAR0000818
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 818 of 974




CWASHAR0000819
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 819 of 974




CWASHAR0000820
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 820 of 974




CWASHAR0000821
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 821 of 974




CWASHAR0000822
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 822 of 974




CWASHAR0000823
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 823 of 974




CWASHAR0000824
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 824 of 974




CWASHAR0000825
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 825 of 974




CWASHAR0000826
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 826 of 974




CWASHAR0000827
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 827 of 974




CWASHAR0000828
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 828 of 974




CWASHAR0000829
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 829 of 974




CWASHAR0000830
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 830 of 974




CWASHAR0000831
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 831 of 974




CWASHAR0000832
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 832 of 974




CWASHAR0000833
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 833 of 974




CWASHAR0000834
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 834 of 974




CWASHAR0000835
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 835 of 974




CWASHAR0000836
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 836 of 974




CWASHAR0000837
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 837 of 974




CWASHAR0000838
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 838 of 974




CWASHAR0000839
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 839 of 974




CWASHAR0000840
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 840 of 974




CWASHAR0000841
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 841 of 974




CWASHAR0000842
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 842 of 974




CWASHAR0000843
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 843 of 974




CWASHAR0000844
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 844 of 974




CWASHAR0000845
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 845 of 974




CWASHAR0000846
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 846 of 974




CWASHAR0000847
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 847 of 974




CWASHAR0000848
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 848 of 974




CWASHAR0000849
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 849 of 974




CWASHAR0000850
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 850 of 974




CWASHAR0000851
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 851 of 974




CWASHAR0000852
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 852 of 974




CWASHAR0000853
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 853 of 974




CWASHAR0000854
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 854 of 974




CWASHAR0000855
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 855 of 974




CWASHAR0000856
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 856 of 974




CWASHAR0000857
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 857 of 974




CWASHAR0000858
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 858 of 974




CWASHAR0000859
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 859 of 974




CWASHAR0000860
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 860 of 974




CWASHAR0000861
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 861 of 974




CWASHAR0000862
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 862 of 974




CWASHAR0000863
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 863 of 974




CWASHAR0000864
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 864 of 974




CWASHAR0000865
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 865 of 974




CWASHAR0000866
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 866 of 974




CWASHAR0000867
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 867 of 974




CWASHAR0000868
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 868 of 974




CWASHAR0000869
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 869 of 974




CWASHAR0000870
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 870 of 974




CWASHAR0000871
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 871 of 974




CWASHAR0000872
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 872 of 974




CWASHAR0000873
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 873 of 974




CWASHAR0000874
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 874 of 974




CWASHAR0000875
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 875 of 974




CWASHAR0000876
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 876 of 974




CWASHAR0000877
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 877 of 974




CWASHAR0000878
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 878 of 974




CWASHAR0000879
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 879 of 974




CWASHAR0000880
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 880 of 974




CWASHAR0000881
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 881 of 974




CWASHAR0000882
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 882 of 974




CWASHAR0000883
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 883 of 974




CWASHAR0000884
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 884 of 974




CWASHAR0000885
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 885 of 974




CWASHAR0000886
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 886 of 974




CWASHAR0000887
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 887 of 974




CWASHAR0000888
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 888 of 974




CWASHAR0000889
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 889 of 974




CWASHAR0000890
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 890 of 974




CWASHAR0000891
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 891 of 974




CWASHAR0000892
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 892 of 974




CWASHAR0000893
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 893 of 974




CWASHAR0000894
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 894 of 974




CWASHAR0000895
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 895 of 974




CWASHAR0000896
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 896 of 974




CWASHAR0000897
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 897 of 974




CWASHAR0000898
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 898 of 974




CWASHAR0000899
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 899 of 974




CWASHAR0000900
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 900 of 974




CWASHAR0000901
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 901 of 974




CWASHAR0000902
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 902 of 974




CWASHAR0000903
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 903 of 974




CWASHAR0000904
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 904 of 974




CWASHAR0000905
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 905 of 974




CWASHAR0000906
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 906 of 974




CWASHAR0000907
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 907 of 974




CWASHAR0000908
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 908 of 974




CWASHAR0000909
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 909 of 974




CWASHAR0000910
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 910 of 974




CWASHAR0000911
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 911 of 974




CWASHAR0000912
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 912 of 974




CWASHAR0000913
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 913 of 974




CWASHAR0000914
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 914 of 974




CWASHAR0000915
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 915 of 974




CWASHAR0000916
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 916 of 974




CWASHAR0000917
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 917 of 974




CWASHAR0000918
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 918 of 974




CWASHAR0000919
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 919 of 974




CWASHAR0000920
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 920 of 974




CWASHAR0000921
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 921 of 974




CWASHAR0000922
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 922 of 974




CWASHAR0000923
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 923 of 974




CWASHAR0000924
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 924 of 974




CWASHAR0000925
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 925 of 974




CWASHAR0000926
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 926 of 974




CWASHAR0000927
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 927 of 974




CWASHAR0000928
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 928 of 974




CWASHAR0000929
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 929 of 974




CWASHAR0000930
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 930 of 974




CWASHAR0000931
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 931 of 974




CWASHAR0000932
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 932 of 974




CWASHAR0000933
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 933 of 974




CWASHAR0000934
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 934 of 974




CWASHAR0000935
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 935 of 974




CWASHAR0000936
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 936 of 974




CWASHAR0000937
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 937 of 974




CWASHAR0000938
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 938 of 974




CWASHAR0000939
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 939 of 974




CWASHAR0000940
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 940 of 974




CWASHAR0000941
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 941 of 974




CWASHAR0000942
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 942 of 974




CWASHAR0000943
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 943 of 974




CWASHAR0000944
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 944 of 974




CWASHAR0000945
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 945 of 974




CWASHAR0000946
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 946 of 974




CWASHAR0000947
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 947 of 974




CWASHAR0000948
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 948 of 974




CWASHAR0000949
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 949 of 974




CWASHAR0000950
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 950 of 974




CWASHAR0000951
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 951 of 974




CWASHAR0000952
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 952 of 974




CWASHAR0000953
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 953 of 974




CWASHAR0000954
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 954 of 974




CWASHAR0000955
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 955 of 974




CWASHAR0000956
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 956 of 974




CWASHAR0000957
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 957 of 974




CWASHAR0000958
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 958 of 974




CWASHAR0000959
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 959 of 974




CWASHAR0000960
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 960 of 974




CWASHAR0000961
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 961 of 974




CWASHAR0000962
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 962 of 974




CWASHAR0000963
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 963 of 974




CWASHAR0000964
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 964 of 974




CWASHAR0000965
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 965 of 974




CWASHAR0000966
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 966 of 974




CWASHAR0000967
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 967 of 974




CWASHAR0000968
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 968 of 974




CWASHAR0000969
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 969 of 974




CWASHAR0000970
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 970 of 974




CWASHAR0000971
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 971 of 974




CWASHAR0000972
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 972 of 974




CWASHAR0000973
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 973 of 974




CWASHAR0000974
      Case 2:20-cv-00111-RAJ Document 107-9 Filed 09/23/20 Page 974 of 974




CWASHAR0000975
